              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
PATRICK KING,                          :   Civil No. 1: 15-cv-00159
                                       :
                  Plaintiff,           :
                                       :
            v.                         :
                                       :
MANSFIELD UNIVERSITY OF                :
PENNSYLVANIA;                          :
THE PENNSYLVANIA STATE                 :
SYSTEM OF HIGHER                       :
EDUCATION; JOHN HALSTED;               :
CHRISTINE SHEGAN,                      :
                                       :
                  Defendants.          :    Judge Sylvia H. Rambo

                                 ORDER

      For the reasons set forth in the accompanying memorandum, Plaintiff’s

motion for reconsideration (Doc. 56) is DENIED.

                                            s/Sylvia H. Rambo_____________
                                            SYLVIA H. RAMBO
                                            United States District Judge

Dated: June 21, 2019
